UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-132429 SOKO FITNESS & SPA GROUP, INC. (Exact name of small business issuer as specified in its charter) Delaware 80-0122921 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) No. 194, Guogeli Street, Harbin, Heilongjiang Province, China 150001 (Address of principal executive offices) 011-86-451-87705511 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o As of April 14, 2011, there were 21,564,567 outstanding shares of common stock of the registrant, par value $.001 per share. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Cautionary Note Regarding Forward Looking Statements i Item 1. Financial Statements (unaudited) 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II – OTHER INFORMATION Item 1. Legal Proceedings 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Removed and Reserved 34 Item 5. Other Information 34 Item 6. Exhibits 34 SIGNATURES 35 CAUTIONARY NOTE ON FORWARD LOOKING STATEMENTS In addition to historical information, this Quarterly Report on Form 10-Q contains forward looking statements subject to certain risks and uncertainties that could cause actual results to differ materially from those reflected in such forward looking statements. In some cases, you can identify forward looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “projects,” “potential,” “proposed,” “intended,” or “continue” or the negative of these terms or other comparable terminology.Readers are cautioned not to place undue reliance on these forward looking statements, which reflect management’s opinions only as of the date thereof.In evaluating such forward looking statements, readers should carefully review the discussion of risks and uncertainties in this Quarterly Report on Form 10-Q and in our most recent Annual Report on Form 10-K as well as in other filings with the Securities and Exchange Commission(“SEC”) including, without limitation: ● our financial position, business strategy and other plans and objectives for future operations; ● the ability of our management team to execute its plans to meet its goals; ● our ability to attract and retain management; ● our growth strategies, including our ability to open new facilities; ● anticipated trends in our business; ● our ability to consummate or integrate acquisitions; ● our liquidity and ability to finance our operations and acquisition and development activities; ● the timing, cost and procedure for proposed acquisitions; ● the impact of government regulation in China and elsewhere; ● estimates regarding future net revenues or profits; ● planned capital expenditures (including the amount and nature thereof); ● estimates, plans and projections relating to construction of facilities and the acquisition of facilities or businesses; ● the possibility that our acquisitions may involve unexpected costs; ● the impact of competition; ● the assessment or reassessment of taxes by local Chinese tax authorities and tax law implementation in China generally; ● general economic conditions, whether in China generally, internationally or in the regional and local market areas in which we are doing business, that may be less favorable than expected; and ● other economic, competitive, governmental, legislative, regulatory, geopolitical and technological factors that may negatively impact our businesses, operations and pricing. The discussion of risks and uncertainties set forth in this Quarterly Report on Form 10-Q and in our most recent Annual Report on Form 10-K as well as in other filings with the SEC, is not necessarily a complete or exhaustive list of all risks facing the Company at any particular point in time.We operate in the People’s Republic of China(“China” or “PRC”) in a highly competitive and rapidly changing environment.Therefore, it is likely that new risks will emerge, and that the nature and elements of existing risks will change, over time. It is not possible for management to predict all such risk factors or changes therein, or to assess either the impact of all such risk factors on our business or the extent to which any individual risk factor, combination of factors, or new or altered factors, may cause results to differ materially from those contained in any forward looking statement. Although we believe that the expectations reflected in the forward looking statements are reasonable, we cannot guarantee future results, growth rates, and levels of activity, performance or achievements. Given the uncertainties that surround such statements, you are cautioned not to place undue reliance on such forward looking statements. Except as expressly required by the federal securities laws, there is no undertaking to publicly update or revise any forward looking statements, whether as a result of new information, future events, changed circumstances or any other reason. i PART I – FINANCIAL INFORMATION Item1.Financial Statements SOKO FITNESS & SPA GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (IN US DOLLARS) (UNAUDITED) ASSETS February 28, 2011　 May31, 2010　 Current Assets 　 　 Cash $ $ Accounts receivables, net Inventories, net Advance to suppliers Other receivables Loan to others Refundable investment deposits - Prepaid expense Total Current Assets 　 Building facilities and equipment, net Advanced payment for construction in progress - Security deposits Deferred rent Goodwill Intangible assets, net Total Assets $ $ 　 　 LIABILITIES AND SHAREHOLDERS' EQUITY　 　 Current Liabilities 　 　 Short term loans $ $ Accounts payable, accrued expenses and other payables Deferred revenue Taxes payable Long-term Liabilities Long-term loans - Total Liabilities $ $ 　 　 Shareholders’ Equity 　 　 Preferred Stock, $0.001 par value; 10,000,000 - Common stock, $0.001 par value; 500,000,000 shares authorized, 20,459,677 and 20,213,889 shares issued and outstanding at February 28, 2011 and May 31, 2010, respectively. Additional paid in capital Warrants Accumulated other comprehensive income Retained earnings Total SOKO Fitness & Spa Group, Inc. Shareholders’ Equity Non-controlling interest ) Total Equity Total Liabilities and Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 SOKO FITNESS & SPA GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (IN US DOLLARS) (UNAUDITED) 　 For the three months ended February 28, For the nine months ended February 28, 　 　 Net Sales $ Cost of Sales ) Gross profit Selling, General and Administrative Expenses: Operating Income Other income(expense): Bank charges ) Interest income Interest expense ) 83 ) ) Foreign exchange gain/loss ) ) ) - Other income Total other income(expense) ) 　 Income before income tax Provision for Income Tax Netincome Less: net (loss) income attributable to non-controlling interest ) 6,234　 97,018　 (155,916)　 Net Income Attributable to SOKO Fitness & Spa Group, Inc. Other comprehensive income (loss) Foreign currency translation adjustments 　 　 　 　 Attributable to SOKO Fitness & Spa Group, Inc Attributable to non-controlling interest ) Comprehensive income (loss) Attributable to SOKO Fitness & Spa Group, Inc $ Attributable to non-controlling interest $ ) $ $ $ ) Basic and Diluted Income per common share Basic $ Diluted $ 　 　 Weighted average common shares outstanding Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 2 SOKO FITNESS & SPA GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN US DOLLARS) (UNAUDITED) 　 For the nine months ended February 28, 　 　 　 　 Cash flows from operating activities: 　 　 Net Income $ $ 　 Adjustments to reconcile net income to net cash used in operating activities Stock based compensation Depreciation Amortization Changes in current assets and liabilities Restricted cash - Accounts receivable, net ) Inventories, net ) ) Advance to suppliers ) ) Other receivables ) ) Prepaid expense ) Security deposits ) ) Deferred rent ) Accounts payable, accrued expenses and other payables Deferred revenue Taxes payable ) ) Net cash provided by operating activities 　 Cash flows from investing activities: Purchase of software ) - Investment payment - ) Refundable investment deposits ) - Purchase of building facilities and equipment and advanced payment for construction in progress ) ) Cash acquired from acquisition - Net cash used in investing activities ) ) 　 Cash flows from financing activities: Capital contribution from minority shareholder - Proceeds from warrants exercise - Proceeds from short term loans Proceeds from long-term loans Repayment of short term loans ) ) Net cash provided by financing activities - 　 Effect of exchange rate changes on cash and cash equivalents Net (decrease) increase in cash ) 　 Cash - beginning balance 　 Cash - ending balance $ $ 　 Supplemental disclosure of cash flow information Interest paid $ $ Income taxes paid $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 SOKO FITNESS & SPA GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED FEBRUARY 28, 2 (UNAUDITED) NOTE 1 - BASIS OF PRESENTATION The unaudited condensed consolidated financial statements of SOKO Fitness & Spa Group, Inc. (the “Company” or “SOKO”) have been prepared in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”) for interim financial information and pursuant to the requirements for reporting on Form 10-Q. Accordingly, they do not include all the information and footnotes required by U.S. GAAP for annual financial statements. However, the information included in these interim financial statements reflects all adjustments (consisting solely of normal recurring adjustments) which are, in the opinion of management, necessary for the fair presentation of the consolidated financial position and the consolidated results of operations. Results shown for interim periods are not necessarily indicative of the results to be obtained for a full year. The condensed consolidated balance sheet information as of May 31, 2010 was derived from the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the year ended May 31, 2010. These interim financial statements should be read in conjunction with that report. Unless otherwise indicated, all amounts herein are expressed in US Dollars (“USD”). As used in this report, the terms “China” and the PRC” refer to the People’s Republic of China. Unless the context otherwise provides for in this Quarterly Report on Form 10-Q, the terms “Company,” “SOKO” “we,” “us,” and “our” collectively refer to: (i) SOKO Fitness & Spa Group, Inc., a Delaware corporation, together with its wholly-owned subsidiary Wealthlink Co., Ltd., a Cayman Islands company (“Wealthlink”); (ii) Wealthlink’s wholly-owned subsidiaries, Hong Kong Grace Cheer Limited, a Hong Kong company (“Grace Cheer”), Mege Union (Hongkong) International Group Limited (“Mege Union Hong Kong”), a Hong Kong company, Liaoning Union Beauty Management Ltd., a PRC company (“Liaoning Union”) and Harbin Mege Union Beauty Management Ltd., a PRC company (“Mege Union Harbin”); (iii) Mege Union Hong Kong’s wholly-owned subsidiary Sike Software Development Co., Ltd, a PRC Company (“Sike”); 4 (iv) Liaoning Union’s two fully owned subsidies, Dalian Meijia Beauty Co., Ltdand Shenyang Legend Beauty Management Co., Ltd; (v) Mege Union Harbin’s eight subsidiaries (3 of which are wholly owned and 5 of which are majority owned by Mege Union); and (iv) Mege Union Harbin’s variable interest entity (“VIE”), Queen Group. Grace Cheer and Sike have not started operations as of the date of this report.Sike will be engaged in developing management system software. Grace Cheer was set up for tax planning purpose and will manage and collect management fees from our facilities. For purposes of this Quarterly Report on Form 10-Q, the Queen Group is defined to include, as of February 28, 2011, each of the follow entities: Harbin Huang Emperor & Golden Gym Club Co. Ltd., Harbin Queen Beauty Demonstration Center, Harbin Daoli Queen Demonstration Beauty Parlor, Harbin Nangang Mengke Lady Beauty Parlor, Shenyang Beauty Demonstration Center, Harbin Queen Beauty Clinic and Harbin Queen Beauty Vocational Skill Training School. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principal of consolidation The accompanying condensed consolidated financial statements are prepared in accordance with U.S. GAAP. The condensed consolidated financial statements include the financial statements of SOKO, Wealthlink, Grace Cheer, Liaoning Union, Mege Union Hong Kong and its wholly-owned subsidiary Sike, Mege Union Harbin and its four wholly-owned subsidiaries Queen Beauty Technology Development Co., Ltd, Harbin Tai Ai Beauty Co., Ltd. (“Lea Spa”), and Harbin Legend Beauty Co., Ltd. (“Legend Spa”) and its five 51% majority- owned subsidiaries including Shenyang Letian Yoga Fitness Center (“Yoga Wave”), Beijing Natural Beauty Services Limited, Shenyang Starway Fitness Co., Ltd. (“Yoga Wave II”), Harbin Meiju Technology Development Co., Ltd (“Meiju”) and Beijing Tai Ai Management Consulting Co., as well as Mege Union’s VIE, Queen Group. All inter-company transactions and balances among the Company, its subsidiaries and VIEs are eliminated upon consolidation. For the period ended February 28, 2011, the Company has used the same significant accounting policies and estimates which are discussed in the Form 10-K for the year ended May 31, 2010. Reclassification Certain prior period amounts have been reclassifies to conform to the current period presentation. These reclassifications had no effect on reported total assets, liabilities, stockholders’ equity or net income. Use of estimates In preparing the financial statements in conformity with U.S. GAAP, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the dates of the financial statements, as well as the reported amounts of revenues and expense during the reporting year. Significant estimates required by management, include the recoverability of long-lived assets, stock based compensation and the valuation of inventories. Actual results could differ from those estimates. Construction in Progress Construction in progress represents direct costs of construction and design fees incurred on leasehold improvements for unopened facilities. Capitalization of these costs ceases and the construction in progress is transferred to plant and equipment when substantially all the activities necessary to prepare the assets for their intended use are completed. No depreciation is provided until it is completed and ready for intended use. 5 Revenue Recognition Sales revenue is generally recognized, when the services are provided and payments made by customers are received or collections are reasonably assured. Payments received in advance from members but not yet earned are recorded as deferred revenue. Non-refundable membership fees, non-refundable initial membership fees and monthly membership fees that are prepaid on a non-refundable basis are recognized on a straight-line basis over the respective membership term. Other Income Other income includes management service fees earned from facilities which are minority owned and managed by SOKO through management agreements. Under the management agreements, 6% of the facilities’ gross cash sales net of sales tax are recognized as management service fees when the services are provided and related payments are received. Other income also includes income from the selling sports clothes and beverages and is recognized when the products are delivered. Income taxes The Company recognizes deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, whenever necessary, against net deferred tax assets when it is more likely than not that some portion or all of the deferred tax asset will not be realized. According to ASC 740, the evaluation of a tax position is a two-step process. The first step is to determine whether it is more likely than not that a tax position will be sustained upon examination, based on the technical merits of that position. The second step is to measure a tax position that meets the more-likely-than-not threshold to determine the amount of benefit to be recognized in the financial statements. A tax position is measured at the largest amount of benefit that is greater than 50% likelihood of being realized upon ultimate settlement. Tax positions that previously failed to meet the more-likely-than-not recognition threshold should be recognized in the first subsequent period in which the threshold is met. Previously recognized tax positions that no longer meet the more-likely-than-not criteria should be de-recognized in the first subsequent financial reporting period in which the threshold is no longer met. ASC 740 also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosures, and transition. The Company reviewed the effect of applying this standard and no uncertain tax position at each of the balance sheet reporting presents. Fair Value of Financial Instruments These fair value principles prioritize valuation inputs across three broad levels. The three levels are defined as follows: Level 1 - Inputs are unadjusted quoted prices in active markets for identical assets or liabilities available at the measurement date. 6 Level 2 - Inputs are unadjusted quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, inputs other than quoted prices that are observable, and inputs derived from or corroborated by observable market data. Level 3 - Inputs are unobservable inputs which reflect the reporting entity’s own assumptions on what assumptions the market participants would use in pricing the asset or liability based on the best available information. The Company’s financial instruments include cash and cash equivalents, accounts receivable, advances to suppliers, other receivables, accounts payable, accrued expenses, taxes payable, notes payable and other loans payable. Management has estimated that the carrying amounts approximate their fair value primarily due to the short-term nature. The Company does not have any financial assets or liabilities that were carried at fair value at February 28, 2011 and May 31, 2010.If the Company did have financial assets or liabilities that were carried at fair value, they would be classified, for disclosure purposes, based on the hierarchy levels as noted above. Foreign Currency Translation The Company uses USD for financial reporting purposes. The Company’s subsidiaries and the Queen Group maintain their books and records in their functional currency, Chinese Renminbi (“RMB”), being the primary currency of the economic environment in which their operations are conducted. In general, for consolidation purposes, the Company translates its assets and liabilities into USD using the applicable exchange rates prevailing at the balance sheet date, and the statements of operations and cash flows are translated at average exchange rates during the reporting period. As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheet. Equity accounts are translated at historical rates. Adjustments resulting from the translation of the financial statements are recorded as accumulated other comprehensive income. This quotation of the exchange rates does not imply free convertibility of RMB to other foreign currencies. The rate of exchange on February 28, 2011 was US$1.00 RMB6.5716 and on May 31, 2010 was US$1.00 RMB6.8279. The weighted average translation rate of US$1.00 RMB6.6087 and US$1.00 RMB6.6982 were applied to the Company’s statements of operations for the three and nine months ended February 28, 2010 respectively. New Accounting Pronouncements There have been no new accounting pronouncements applicable to the Company or changes in accounting pronouncements during the three months ended February 28, 2011. 7 NOTE 3 - ADVANCE TO SUPPLIERS The Company makes advances to certain non-related vendors for inventory and equipment purchases. The Company expects to receive these inventories and equipment within one year. Below is the breakdown of advances to major suppliers: As of February 28, May 31, Major supplier A $ $ Major supplier B - Major supplier C Others Total $ $ NOTE 4 – LOAN TO OTHERS Loan to others represents a loan of RMB 998, 717 (approximately $151,974 and $146,270 as of February 28, 2011 and May 31, 2010, respectively) to Dalian Kangbaili Management Consulting Limited Company (“Dalian Kangbaili”). The loan bears an interest of 5% per annum and is payable on demand.The purpose of this loan was to provide working capital for a facility in Dalian, China which is ran by SOKO under a management agreement with Dalian Kangbaili. NOTE 5 – REFUNDABLE INVESTMENT DEPOSITS The Company has made certain payments to various potential business partners in anticipation of future business ventures or potential acquisitions. These payments are short-term in nature and are made free of interest.The Company has oral agreements with these potential business partners which allow for a full refund if the potential business partnership or acquisition is not completed and the Company expects them to be fully refunded if such business partnership does not work out. As of February 28, 2011, those payments amounted to $3,191,917.The Company has evaluated the collectability of these payments and determined that no allowance is necessary. NOTE 6 - BUILDING FACILITIES AND EQUIPMENT, NET As of February 28, May 31, Machinery & equipment $ $ Office equipment & furniture Automobiles Building facilities Leasehold improvements Sub-total Less: Accumulated depreciation and amortization ) ) Construction in progress Total $ $ Depreciation and amortization expense for the three months ended February 28, 2011 and 2010 were $921,981 and $623,942, respectively, and for the nine months ended February 28, 2011 and 2010 were $2,416,593 and $1,767,079, respectively. Construction in progress represents direct costs of construction, leasehold improvements and design fees incurred related to unopened facilities. 8 NOTE 7 – TAXES (1)Corporate Income Tax SOKO is a Delaware corporation and conducts all of its business through its subsidiaries, and variable interest entity, Queen Group, in China. Wealthlink is a wholly owned subsidiary of SOKO and a tax exempted company incorporated in Cayman Islands. It does not have operations of its own. As of February 28, 2011, Queen Group consists of six individually-owned sole proprietorships which, under the PRC Laws, are generally exempted from paying any corporate level income taxes unless they are otherwise assessed by the local authority. The entities under Queen Group are generally subject to a deemed profit method assessed by the local tax authority annually based on various factors including the size of the business, number of the employees as well as average revenue for entities in the same industry and not necessarily on theactual revenue of the entity. Under the deemed tax method, generally 10% of the annual gross revenues from each entity are deemed Taxable Net Income (“TNI”) for income tax purpose without giving consideration to costs and operating expenses. Legend Spa and Lea Spa, both wholly-owned subsidiaries of Mege Union, are also subject to a similar fixed-rate income tax system as the entities under Queen Group. While Legend Spa’s TNI is taxed at 25%, Lea Spa’s TNI is currently levied at 20%. In general, the Queen Group entities and Mege Union's subsidiaries have been assessed by the local tax authorities at a level which yields a very nominal effective tax rate. As of February 28, 2011, all the net income of Yoga Wave, Yoga Wave II and BNBS were all subject to a 25% income tax rate.All the net income of four of new facilities opened in the quarter ended February 28, 2011 are all subject to a 25% income tax rate. The Company is in the process of assessing applicable tax rates for another four facilities opened by the Company in the quarter ended February 28, 2011. There is a risk that the Company could be subject to additional tax liabilities if Chinese tax laws or the ways in which such laws are interpreted or assessed by Chinese authorities change. Although the possibility exists for reinterpretation of the application of the tax regulations by higher tax authorities in the PRC, potentially overturning the deemed profit method made by the local tax authorities, the Company has not experienced any reassessment of the income taxes for prior periods. Management believes that the possibility of any reassessment of the income taxes is remote based on the fact that the Company is subject to annual inspection by the local tax authorities and has received written assessments from the local tax authorities. It is the Company's policy that if such reassessment of income taxes becomes more likely than not (i.e. greater than 50%), additional taxes shall be recorded in that period. Management reviews these possibilities periodically and based on their review do not believe the Company has any uncertain tax positions which require recognition as of the reporting dates. The following table reconciles the U.S. statutory rates to the Company’s effective tax rate for the three and nine months ended February 28, 2011 and 2010: For the three months Ended February 28 US statutory rates 34
